Citation Nr: 1341958	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-48 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bipolar disorder and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include cyclothymic disorder, mood disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).  

3.  Whether new and material has been received to reopen service connection for borderline personality disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Attorney

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The appellant is the Veteran's legal custodian.  The Veteran had active service from November 2000 to March 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen service connection for both bipolar disorder and borderline personality disorder and denied service connection for PTSD.  In April 2009, the RO determined that new and material evidence had not been received to reopen service connection for "bipolar disorder (claimed as cyclothymic disorder)."  The Board has reviewed both the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include cyclothymic disorder, not otherwise specified mood disorder, bipolar disorder, and PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  Service connection for bipolar disorder has not been previously adjudicated.  

2.  The Veteran does not have bipolar disorder. 

3.  The Veteran's cyclothymic disorder accounts for all the psychiatric symptoms and impairment claimed to be due to a bipolar disorder.

4.  The report of the September 2000 physical examination for service entrance does not note an acquired psychiatric disorder.  

5.  Cyclothymic disorder was initially manifested during active service.  

6.  An acquired psychiatric disability to include cyclothymic disorder and not otherwise specified mood disorder began in service and has been recurrent since service.  

7.  In April 2006, the RO determined that new and material evidence had not been received to reopen service connection for borderline personality disorder.  The Veteran was informed in writing of the adverse decision and appellate rights in April 2006.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  

8.  The additional documentation received since the April 2006 rating determination is not new and material and fails to raise a reasonable possibility of substantiating the claim for service connection for borderline personality disorder.  



CONCLUSIONS OF LAW

1.  The purported issue of whether new and material evidence has been received to reopen service connection for bipolar disorder, being without legal merit, is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.125, 4.130 (2013). 

2.  Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder to include cyclothymic disorder and not otherwise specified mood disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.130 (2013).  

3.  The April 2006 rating determination that new and material evidence had not been received to reopen service connection for borderline personality disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

4.  New and material evidence sufficient to reopen service connection for borderline personality disorder has not been received.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473(2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

With respect to an application to reopen a previously denied claim of service connection, the Court has held that VA must notify a claimant of both the evidence and information that is necessary to reopen a previously denied claim and that which is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary of VA is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In this decision, the Board finds that, because service connection for bipolar disorder has not been previously adjudicated, no issue of whether new and material evidence has arisen regarding bipolar disorder is legally possible, thus rendering such purported reopening issue moot.  In this decision, the Board is granting service connection for an acquired psychiatric disorder to include cyclothymic disorder and not otherwise specified mood disorder, and is finding that the Veteran's cyclothymic disorder accounts for all the psychiatric symptoms and impairment claimed to be due to a bipolar disorder, which is a full grant of the benefits sought on appeal, as all service-connected psychiatric disability will be rated as part of this disability.  See 38 C.F.R. § 4.130.  The grant of service connection encompasses all the psychiatric symptoms and impairment claimed to be due to a bipolar disorder, leaving no questions of law or fact for the Board to decide regarding the claimed bipolar disorder.  38 U.S.C.A. § 7104.  For this reason,  the Board dismisses the issue of whether new and material evidence has been received to reopen a claim of service connection for bipolar disorder upon its determination.  As this issue is being dismissed as without any legal merit, no further discussion of VA's duties to notify and to assist is necessary as to either this purported issue of reopening or the grant of service connection for an acquired psychiatric disorder to include cyclothymic disorder and not otherwise specified mood disorder.  

In addressing the Veteran's application to reopen service connection for borderline personality disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  An August 2007 VCAA notice was provided to the Veteran which informed her of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; the bases for the prior denial of service connection for borderline personality disorder; what evidence was necessary to reopen her claim; what actions she needed to undertake; and how VA would assist her in developing her claim.  The VCAA notice was issued to the Veteran prior to the January 2008 rating decision from which the instant appeal arises.  The Veteran's application to reopen was readjudicated in both the October 2009 statement of the case (SOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA psychiatric examinations.  The examination reports are of record.  The Veteran requested a hearing before a Veterans Law Judge and a Decision Review Officer (DRO).  In January 2013, the Veteran's attorney withdrew the hearing requests.  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's application to reopen.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Application to Reopen Service Connection for Bipolar Disorder

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of the claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

The issue of service connection for bipolar disorder has not been previously adjudicated on the merits.  In July 2003, the RO denied service connection for both adjustment disorder with mixed anxiety and depressed mood and anxiety disorder.  In September 2004, the RO denied service connection for an acquired psychiatric disorder.  In April 2006, the RO determined that new and material evidence had not been received to reopen service connection for adjustment disorder with mixed anxiety and depressed mood and anxiety disorder.  

In January 2008, the RO erroneously determined that: "service connection for bipolar disorder was denied by decision dated 07-08-03 because there is no evidence of this disorder during service;" the rating decision had become final; "service connection remains denied because there is no evidence of bipolar disorder;" and "this issue is not considered to have been successfully reopened."  In April 2009, the RO reiterated that "service connection for bipolar disorder (now claimed as cyclothymic disorder) was denied by decision dated 07-08-03" and "this issue is not considered to have been successfully reopened."  

Service connection for bipolar disorder has not previously adjudicated on the merits.  The July 2003 rating decision included service connection for a depressed mood and anxiety, but not for bipolar disorder, which is a separately diagnosed disorder.  See 38 C.F.R. § 4.125 (incorporating the DSM for VA adjudication and rating of psychiatric disorders).  Therefore, the purported issue of whether new and material evidence has been received to reopen service connection for bipolar disorder is without any legal merit, and is to be dismissed.  The issue of service connection for an acquired psychiatric disorder to include cyclothymic disorder, not otherwise specified mood disorder, bipolar disorder, and PTSD is discussed and granted below.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that service connection for an acquired psychiatric disorder is warranted as the claimed disability was initially manifested during active service and is related to her high stress military duties.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A veteran who served after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is "noted" upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits; however, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The report of the Veteran's September 2000 physical examination for service entrance makes no reference to an acquired psychiatric disorder or other psychiatric abnormalities.  As an acquired psychiatric disorder was not "noted" at service entrance, the presumption of soundness with regard to an acquired psychiatric disorder attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the evidence is not clear and unmistakable that the Veteran's psychiatric disorder preexisted service and was not aggravated by service; therefore, the issue is one of direct service connection for psychiatric disorder rather than aggravation.  Wagner, 370 F.3d at 1096. 

On the questions of whether an acquired psychiatric disorder was manifested during service, that is, was directly "incurred" in service, the Board finds the Veteran's recurrent acquired psychiatric disorder was initially manifested during active service.  An October 2001 Air Force mental health clinic evaluation states that the Veteran was seen for "SCI [Sensitive Compartmented Information] clearance."  The examiner concluded that "there is no evidence of a current mental health condition that would cause a defect in judgment, reliability, or stability" and recommended clearance.  A January 2003 Air Force medical evaluation board (MEB) report states that the Veteran was diagnosed with cyclothymic disorder "evidenced by hypomanic and depressive symptoms over the last 1-2 years."  The physician observed that the "symptoms of the disorder reportedly existed approximately eight to ten years ago, though she was reportedly asymptomatic for the last six to eight years."  The MEB report concluded that the Veteran's cyclothymic disorder did not exist prior to service and was incurred during active service.  

With regard to the element of current disability, a December 2010 VA evaluation states that the Veteran was diagnosed with not otherwise specified anxiety and mood disorders.   The Board finds that the Veteran's cyclothymic disorder accounts for all the psychiatric symptoms and impairment claimed to be due to a bipolar disorder.  There is no medical opinion of record of sufficient probative value to demonstrate that the contemporaneous in-service diagnosis of cyclothymic disorder was an incorrect diagnosis.  

On the question of relationship of the Veteran's recurrent acquired psychiatric disorder to active service, the evidence shows that the Veteran's recurrent acquired psychiatric disorder, variously diagnosed as cyclothymic disorder not otherwise specified mood disorder, and an anxiety disorder was initially manifested in service, and has continued since then, as evidenced upon repeated VA examination.  Cyclothymic disorder is classified by VA as a mood disorder.  
38 C.F.R. § 4.130.  In light of such facts, and upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's an acquired psychiatric disorder to include cyclothymic disorder and not otherwise specified mood disorder was directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that the issues of service connection for bipolar disorder and PTSD have been raised during the pendency of the instant appeal.  VA categorizes cyclothymic disorder and bipolar disorder as mood disorders.  38 C.F.R. § 4.130. Further, the rating criteria for all acquired psychiatric disabilities including mood disorders and PTSD are the same and such disabilities are to be rated together.  Therefore, the Board concludes that the award of service connection for an acquired psychiatric disorder to include cyclothymic disorder and not otherwise specified mood disorder encompasses all the diagnoses, symptoms, and impairment claimed for service connection for both bipolar disorder and PTSD.  See38 C.F.R. § 4.130.  VA is precluded from compensating a veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See 38 C.F.R. § 4.14 (2013) (VA's anti-pyramiding provision which prohibits the rating of the same disability under various diagnoses); Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability, that is, "when none of the symptomatology ... is duplicative ... or overlapping"); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that compensating a claimant twice for the same symptomatology "would over compensate the claimant for the actual impairment of his earning capacity").  For this reason, so there remains no question of law or fact for the Board to decide on the issue of service connection for bipolar disorder and PTSD.  See 38 U.S.C.A. § 7104 (charging that the Board's jurisdiction is to decide actual "questions" of law or fact in a case). 

Application to Reopen Service Connection for Personality Disorder 

The Veteran asserts that service connection for borderline personality disorder should be reopened as the claimed disability was precipitated as the result of her high stress military duties.  

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously received to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the RO by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1) (2013)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In July 2003, the RO denied service connection for borderline personality disorder as the disability "is considered a congenital or development defect which is unrelated to military service and not subject to service connection."  In July 2003, VA informed in writing of the adverse decision and of appellate rights.  A NOD with the decision was not subsequently received.  

The evidence upon which the RO formulated its July 2003 rating decision may be briefly summarized.  The Veteran's service treatment records reflect that she was treated for a personality disorder (as well as the diagnosed cyclothymic disorder for which service connection is being granted).  Private treatment records and VA examination report reflect a history of pre-service psychiatric traumas and symptoms.  New and material evidence pertaining to the issue of service connection for borderline personality disorder was not received by VA or constructively in its possession within one year of written notice to the appellant of the July 2003 rating decision; therefore, that decision became final.  38 C.F.R. § 3.156(b).  

In December 2004, the Veteran sought to reopen service connection for borderline personality disorder.  In April 2006, the RO determined that new and material evidence to reopen service connection for a borderline personality disorder had not been submitted.  The Veteran was informed in writing of the determination and her appellate rights in April 2006.  A NOD with the decision was not subsequently received.  

The evidence upon which the RO formulated its April 2006 rating determination included photocopies of the Veteran's service treatment and personnel records, VA examination and treatment records, college records, and written statements from the Veteran and her family.  The additional documentation reflects that the Veteran continued to be diagnosed with borderline personality disorder.  


New and material evidence pertaining to the issue of service connection for borderline personality disorder was not received by VA or constructively in its possession within one year of written notice to the appellant of the April 2006 rating determination; therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the April 2006 rating determination consists of photocopies of service treatment and service personnel records, VA examination and clinical documentation, private clinical documentation, Social Security Administration (SSA) documentation, written statements from fellow former service personnel, and written statements from the Veteran.  The report of a December 2007 VA examination for compensation purposes states that the Veteran was again diagnosed with borderline personality disorder.  

In reviewing the additional documentation received since the April 2006 rating determination, the Board finds that it is cumulative of the documentation previously considered by the RO and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for borderline personality disorder whether considered alone or in conjunction with the evidence previously of record.  The RO repeatedly denied service connection as the claimed disorder is not a disability for which service connection may be established.  See 38 C.F.R. § 3.303(c).  The Veteran was previously diagnosed with borderline personality 

disorder, and the additional documentation reflects a continuation of that diagnosis.  In light of the foregoing, the Board finds that new and material evidence has not been received to reopen service connection for borderline personality disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The issue of whether new and material evidence has been received to reopen service connection for bipolar disorder, being without legal merit, is dismissed.  

Service connection for an acquired psychiatric disorder to include cyclothymic disorder and not otherwise specified mood disorder is granted.  

The appeal to reopen service connection for borderline personality disorder is denied.   



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


